Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2018

                                     No. 04-18-00797-CV

                                 SPRUCE LENDING, INC.,
                                       Appellant

                                               v.

                                      Marcos GARCIA,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV04617
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
        In a suit commenced in February 2009, Appellee Marcos Garza contracted with New Sun
Energies, LLC for the installation of a solar panel system on his residence and the financing of
the purchase. New Sun Energies assigned its rights under the financing agreement with Garcia
to Appellant Spruce Lending, Inc. Garcia subsequently filed suit against Spruce complaining
about the installation of the solar panels and Spruce moved to compel arbitration under the
financing agreement. On October 18, 2018, the trial court denied Spruce’s motion to compel
arbitration and this appeal ensued.
        On October 24, 2018, Appellant Spruce Lending, Inc. moved this court to stay the trial
court proceedings during the pendency of the interlocutory appeal.
         Appellant’s motion is GRANTED. We ORDER that all further proceedings at the trial
court level in cause number 2018CV04617 are STAYED pending further order of this court or
resolution of this appeal numbered 04-18-00797-CV. See TEX. R. APP. P. 29.3; Oryx Capital
Int’l, Inc. v. Sage Apartments, L.L.C., 167 S.W.3d 432, 436–37 (Tex. App.—San Antonio 2005,
no pet.) (granting a stay of all proceedings pending resolution of the appellant’s/defendant’s
interlocutory appeal).


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court